Sweeny and McGuire, JJ.,
dissent in a memorandum by McGuire, J., as follows: I respectfully dissent as I would deny plaintiffs’ motion for leave to amend the summons and complaint to add a subrogation cause of action on behalf of Liberty Mutual Insurance Company (Liberty) without prejudice to a new application on proper papers.
Although plaintiffs moved for leave to amend the complaint to add a subrogation cause of action on behalf of the ostensible plaintiff Liberty, plaintiffs conclusory motion papers do not state that Liberty supported or even had notice of the motion. Notably, no notice of appearance was filed by an attorney representing Liberty (see Szuldiner v City of New York, 18 AD2d 897 [1963]; see also Elite 29 Realty LLC v Pitt, 39 AD3d 264 [2007]). Nor did plaintiffs assert, let alone provide a basis for concluding, that they had standing or authority to assert another party’s cause of action (see Rattner v York, 174 AD2d 718, 720 [1991] [affirming dismissal of complaint brought by plaintiff Rattner to the extent it was ostensibly brought by plaintiff Tillie because “(t)here is no evidence that Tillie consented to being joined as a plaintiff in this action . . . (or) authorized Rattner to act on her behalf’]). Moreover, plaintiffs’ counsel identified itself only in a perfunctory manner in the motion papers as counsel for plaintiffs and Liberty. Counsel’s affirmation and reply papers state that counsel represents plaintiffs; no mention of Liberty is made. At no point do the motion papers indicate that counsel had spoken with anyone at Liberty and had been authorized to act as its attorneys and assert the subrogation cause of action. The plaintiffs’ brief in this Court, moreover, provides additional reason for doubt as to whether Liberty had authorized plaintiffs’ counsel to represent Liberty and bring the cause of action. Nowhere in the brief does plaintiffs’ counsel indicate that it represents Liberty.*
Whether deemed a motion to add a party pursuant to CPLR *2681003 or as one for leave to intervene pursuant to CPLR 1013, the motion should have been denied. In my view, plaintiffs’ failure to demonstrate that they had standing or authority to assert a claim on behalf of Liberty is fatal to their motion. It is not necessary to decide whether lack of standing is a nonwaivable defect touching on the subject matter jurisdiction of the court or a defect that may be waived if not timely raised (compare Security Pac. Natl. Bank v Evans, 31 AD3d 278 [2006], appeal dismissed 8 NY3d 837 [2007], with Murray v State Liq. Auth., 139 AD2d 461 [1988], lv denied 72 NY2d 810 [1988]). If it is a jurisdictional defect, then reversal on this ground would unquestionably be warranted. Even assuming it is a waivable, defect, I am not aware of any authority—and the majority does not cite any—that requires us to disregard the issue of the standing of plaintiffs to assert a cause of action on behalf of Liberty. Thus, although defendants-appellants Anthony and Empire Beef Company have not raised this issue, we should not ignore a legal infirmity that is obvious on the face of the record and may prejudice the rights of a nonparty on whose behalf plaintiffs are purporting to act. Moreover, when a defendant fails to object to the lack of standing or capacity of the plaintiff, that failure affects only the rights of the defendant. Here, by contrast, that failure additionally affects the rights of a stranger to the action.
The majority’s contention that by raising the standing issue I am “blindsid[ing]’’ the parties to this appeal and “implicat[ing]” due process concerns is misplaced. Certain defécts, particularly those touching on the subject matter jurisdiction of a court, may be raised at any point in an action and may be done by the court süa sponte (see Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners of Am., AFL-CIO, 72 NY2d 307, 311 [1988], cert denied 488 US 966 [1988]; Matter of Prospect v Cohalan, 65 NY2d 867, 870 n [1985]; Matter of Reis v Zimmer, 263 AD2d 136, 144 [1999]). Nor is the majority persuasive in arguing that a reversal on the basis of an issue the parties have not addressed “implicate[s] due process concerns.” Of course, even assuming that a reversal on this ground would “implicate” due process concerns, those concerns can be implicated without being violated. Moreover, if, as appears to be the case, the McHale plaintiffs have no authority to assert Liberty’s claim, they have no ground on which to object to our resolution of this appeal. If, on the other hand, Liberty did authorize the motion, *269plaintiffs would hardly be irretrievably prejudiced if we were to reverse and deny the motion without prejudice to a new application on proper papers. Obviously, defendants-appellants would not be aggrieved by such a resolution of this appeal.
Curiously, the majority claims that I would deny plaintiffs’ motion “solely on the ground of counsel’s lack of standing.” Of course, however, the issue is plaintiffs’ lack of standing. By referring to “counsel’s lack of standing,” whatever that means, the majority avoids taking an express position on whether plaintiffs’ lack of standing presents a jurisdictional defect. Albeit implicitly, however, the majority does take a position on that issue. After all, the majority could not affirm the order granting plaintiffs’ motion to add a claim on behalf of Liberty if it concluded that plaintiffs’ lack of standing to assert that claim presented a jurisdictional defect. In any event, however the standing issue is characterized, as discussed above there are numerous reasons for believing that plaintiffs were not authorized to represent or otherwise act on behalf of Liberty, and there is virtually no reason to believe plaintiffs were so authorized. The majority has nothing at all to say in response to any of the factual matters discussed above bearing on plaintiffs’ lack of standing.
For these reasons, I would deny plaintiffs’ motion without prejudice, and would not reach the question of whether the relation-back provision of CPLR 203 (f) renders the proposed claim timely.

 In addition, the caption of this appeal is inexplicably identical to the prior caption of this action, even though in granting the motion the court deemed *268to be served the amended complaint, the caption of which includes Liberty as the subrogee of plaintiffs.